Citation Nr: 0845065	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss due to an ear infection.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right ear tinnitus.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right ear cyst on the back of 
the head

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for otitis externa.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sinusitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In a November 2001 rating decision, the RO denied the 
appellant's original claim of entitlement to service 
connection for hearing loss.  The RO recharacterized this 
issue as entitlement to service connection for ear infection, 
hearing loss, and declined to reopen this claim in February 
2003, twice in September 2003, in June 2004, in September 
2004, and in May 2006

Entitlement to service connection for tinnitus of the right 
ear was denied in a May 2003 rating decision.  This decision 
was confirmed and continued in September 2003, June 2004, and 
September 2004.  No new and material evidence was found in 
May 2006, and this claim was not reopened.

A September 2003 rating decision denied service connection 
for drainage of a cyst of the right ear, on the back of the 
head.  Another September 2003 rating decision, as well as 
rating decisions from June 2004 and September 2004, confirmed 
and continued this denial.  The May 2006 rating decision did 
not find that new and material evidence had been submitted to 
reopen this claim.

The claim of entitlement to service connection for otitis 
externa was originally denied in the June 2004 rating 
decision.  It was confirmed and continued in September 2004.  
The May 2006 rating decision found that new and material 
evidence had been submitted to reopen this claim, but the 
claim was denied on the merits.  

The RO first denied entitlement to service connection for 
sinusitis in June 2004.  This decision was confirmed and 
continued in September 2004.  No new and material evidence 
was subsequently submitted, so the claim was not reopened in 
May 2006.  

While the veteran was informed of his appellate rights for 
each of these claims, appeals were not perfected on any of 
the denials discussed above.

In April 2007 and October 2007, the veteran testified at 
personal hearings before a Decision Review Officer at the San 
Juan RO.  Transcript of these hearings were prepared and 
associated with the claims file.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for hearing 
loss due to an ear infection; tinnitus of the right ear; 
residuals of a right ear cyst on the back of the head; otitis 
externa; and sinusitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In September 2004, the RO confirmed and continued the 
denial of entitlement to service connection for tinnitus of 
the right ear; drainage of a cyst, right ear, on the back of 
the head; otitis externa, and sinusitis.  This rating 
decision also found no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for ear infection, hearing loss.

2.  The additional evidence received since the September 2004 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate all of the 
claims on appeal, and raises a reasonable possibility of 
substantiating these claims.


CONCLUSION OF LAW

The evidence submitted since the RO's September 2004 decision 
is new and material; thus, the claims of service connection 
for hearing loss due to an ear infection; tinnitus of the 
right ear; residuals of a right ear cyst on the back of the 
head; otitis externa; and sinusitis are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's service connection.  As will be discussed in 
greater detail below, the Board finds that new and material 
evidence has been submitted, and that the claims should be 
reopened.  Any additional evidentiary development that is 
necessary before these claims can be adjudicated on the 
merits will be discussed in greater detail in the remand 
portion of this document.

II.  New and Material Evidence

The veteran is seeking service connection for hearing loss 
due to an ear infection; tinnitus of the right ear; residuals 
of a right ear cyst on the back of the head; otitis externa; 
and sinusitis.  

The veteran essentially contends that his right ear hearing 
loss and tinnitus may be due to noise exposure while 
operating machine guns during service or due to his proximity 
to exploding land mines on the infiltration course during 
training.  He essentially contends that he developed that the 
rest of these conditions began during service and continue to 
bother him.  He has also suggested that his hearing loss and 
tinnitus may have resulted from his other in-service ear 
symptoms. 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

All of the veteran's service connection claims were 
essentially denied because he presented no evidence of a 
chronic disability in service or after discharge.  These 
denials were based partially on the veteran's service medical 
records, which demonstrate the occurrence of sinusitis, 
otitis externa, and a cyst behind the right ear during 
service.  Records from February and March 1964 specifically 
reflect that the veteran was treated for a cyst behind the 
right ear.  A February 1965 record shows otitis externa and 
hearing loss that were found to have resolved on separation.  
The veteran was treated for sinusitis in October 1964.  
Sinusitis, mild, chronic, was also noted on the August 1965 
separation examination report.  The August 1965 separation 
medical history report also noted sinusitis, while this 
disability was not noted on the October 1963 induction 
medical history record.    

Records from September 1989, January 1994, and October 1996 
showing otitis externa were also of record at the time of the 
September 2004 denial of the veteran's claims.  The veteran 
had also submitted records of hearing loss and tinnitus from 
September 2002.  A September 2002 VA medical record shows 
that the veteran complained of right ear discharge with 
pruritus.  August 2003 audiology records noted increased 
hearing loss and tinnitus, as well as aural fullness.  Cysts 
that were later indicated to be acute suppurative 
folliculitis were found on the veteran's right earlobe in 
March 2004. 

The Board finds that new and material evidence has been 
submitted since the September 2004 denial to reopen each of 
these claims.  A VA medical record reflects that the veteran 
was operated on in March 2004 after cysts were found on his 
right earlobe.  In addition, an August 2007 VA medical record 
notes that the veteran complained of swelling of the 
earlobes.  Cystic acneform lesions in the earlobes were found 
and recurrent suppurative folliculitis was diagnosed.  This 
evidence is suggestive enough of a chronic disability so as 
to reopen the issue of entitlement to service connection for 
the cyst behind the right ear.  

A September 2006 VA medical record reflects that the veteran 
complained of periodic tinnitus in the right ear.  An 
audiogram from this same month revealed moderately severe 
sensorineural hearing loss in the left ear from 3000 Hertz to 
8000 Hertz and mild to severe mixed type hearing loss and 
decreased speech discrimination in the right ear.  This 
record offers sufficient evidence of current hearing loss and 
tinnitus to warrant reopening these claims.  

An October 2005 VA medical record reflects that the veteran 
was assessed as having otitis externa, while a February 2008 
VA medical record reflects the veteran complained of 
sensations of fullness and discomfort in his right ear.  
Taken with the records that diagnose otitis externa in 
September 1989, January 1994, October 1996, the Board finds 
evidence of a current disability to justify reopening this 
claim.

Finally, a February 2008 VA medical record reflects the 
impression that the veteran had allergic rhinitis.  This 
suggestion of a current disability of the nose, when 
considered along with the diagnosis of a chronic sinus 
disability in service, is material to the question of whether 
the veteran has a current disability related to his in-
service chronic sinusitis and warrants reopening the claim of 
entitlement to service connection for sinusitis.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss due to an 
ear infection is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for right ear tinnitus is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a right 
ear cyst on the back of the head is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for otitis externa is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for sinusitis is reopened.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

As noted above, the veteran has submitted evidence suggestive 
of current hearing loss, right ear tinnitus, sinus 
disability, otitis externa, and cysts of the right ear.  The 
service medical records reflect that the veteran was treated 
for a right ear cyst, otitis externa, and sinusitis during 
service, and that the veteran's in-service ear disabilities 
may have caused temporary hearing loss.  In addition, the 
veteran is competent to report experiencing such symptoms in 
his ears since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374- 75 (2002). 

No medical opinion has been solicited with respect to any of 
these issues.  In particular, the question of whether any of 
the veteran's in-service ear and sinus conditions may have 
developed into chronic conditions has not been addressed.  
The Board therefore feels that a remand for a VA examination 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
the veteran to be afforded an ear, nose, 
and throat (ENT) examination to clarify 
the nature and etiology of any current 
disability of the ears or the sinuses.  
The claims folder should be made available 
to the examiner for review, and review of 
the claims folder should be indicated in 
the examination report.  Any tests or 
studies deemed necessary for an accurate 
assessment, to include an audiological 
evaluation.  All findings should be 
reported in detail.  The examiner should 
conduct an examination of the appellant's 
ears, nose, and throat and should diagnose 
any pertinent pathology found.  The 
examiner should specifically diagnose or 
rule out whether the veteran has hearing 
loss, tinnitus, otitis externa, a chronic 
disability involving a right ear cyst, and 
sinusitis.  As to any disability 
identified on examination, the VA examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated as a 
result of the veteran's military service.  

In addressing the issues of hearing loss 
and tinnitus in particular, the examiner 
should determine whether any current 
disability is attributable to acoustic 
trauma or to an ear infection or other in-
service disease.  

2.  After the development requested above 
has been completed, the AMC should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


